Order reversed on the law, without costs of this appeal to either party, and proceeding dismissed, without costs,, and relator remanded into the custody of the Sheriff of Onondaga County, on the ground that both the information and the testimony taken at the Special Term showed justification for the arrest. Therefore, habeas corpus does not lie. All concur. (The order sustains a writ of habeas corpus and discharges relator from custody.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.